DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 7, 14, 16, 23, 27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 3, 23 recite the limitation “wherein the co-phase information indication…associated with the selected SRS resource indicated by the SRI” which makes the claims indefinite.  This limitation appears circular since the “SRI” indicating “the co-phase adjustment” is claimed to be received by the UE after transmission of SRS as claimed in claims 1, 21 from which claims 3, 23 claim dependency from.  Examiner will interpret as best understood.
Claims 7, 27 recite the limitation “receiving an SRI indicating a selected SRS resource…” which makes the claim indefinite.  It’s unclear if this recitation of “SRI” refers to “SRI indicating a selected SRS resource” recited in claims 1, 21 or not.  Examiner will interpret as best understood.
Claims 7, 27 recite the limitation “wherein the uplink precoding information indication comprises the precoder adjustment…” which makes the claim indefinite.  This limitation appears to be circular since claims 7, 27 depends from respective claims 6, 26 which recite “transmitting the one or more SRS based at least in part…precoder adjustment”, meaning the “uplink precoding comprises the precoder adjustment” is received after transmission of SRS.  Examiner will interpret as best understood.
Claim 23 recites the limitation “wherein the co-phase information indication comprises the co-phase adjustment…indicated by the SRI” which makes the claim indefinite.  This limitation appears to be circular since the “co-phase adjustment for SRS transmission” is claimed to be received after SRS transmission as recited in claim 21.  Examiner will interpret as best understood.
Claim 16 recites the limitation “transmitting an SRI indicating the selected SRS resource…” which makes the claim indefinite.  It’s unclear if this recitation of “SRI” refers to “SRI indicating a selected SRS resource” recited in claim 13 or not.  Examiner will interpret as best understood.
Claim 14 recites the limitation “transmitting an SRI indicating the selected SRS resource…” which makes the claim indefinite.  It’s unclear if this recitation of “SRI” refers to “SRI indicating a selected SRS resource” recited in claim 13 or not.  Examiner will interpret as best understood.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 13, 16, 30 are rejected under 35 U.S.C. 102(a) as being anticipated by Zhang et al (WO 2019/032855 A1).

 	Regarding claim 30, Zhang discloses
	an apparatus for wireless communication at a base station, comprising: (eNB, FIG. 4 #410, comprising [0096-0102, 0144]
	a processor, memory coupled with the processor; and instructions stored in the memory and executable by the processor to cause the apparatus to: (processor, FIG. 4 #416, coupled with memory, FIG. 4 #418, and executing instructions stored in memory to perform [0096-0102, 0144]
	transmit, to a user equipment (UE), a sounding reference signal (SRS) resource configuration for one or more SRS resources (transmit to UE SRS resource configuration SRS resource configuration comprised in trigger, e.g. FIG. 1 #130, 136, 142, [0050-0058], Table 1, FIGs. 1, 2
	receive, from the UE, one or more SRSs based at least in part on the SRS resource configuration (receive from UE, e.g. FIG. 1 #146, FIG. 2 #204a #204B, SRS based on transmitted SRS resource configuration [0052, 0055-0061], FIGs. 1, 2
	transmit, to the UE, an SRS resource indication (SRI) indicating a selected SRS resource of the one or more SRS resources based at least in part on the one or more transmitted SRSs (transmit SRI as part of UL grant, e.g. FIG. 2 #202b #202d, based on most recent received SRS, e.g. FIG. 2 #204a #204b [0061-0064]
	transmit, to the UE, at least one of an uplink precoding information indication and a co-phase information indication based at least in part on the one or more SRSs, the uplink precoding information indication and the co-phase information indication being included with the SRI or with a transmitted precoding matrix indicator (TPMI) (transmit precoding information indication to be used for uplink transmission as part of uplink grant based on received SRS, the precoding information being jointly coded with SRI [0064-0067], Table 2

Claim 13 is rejected based on similar ground(s) provided in rejection of claim 30.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4, 9-13, 16-21, 24, 29 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al (WO 2019/032855 A1) in view of Park et al (USPN 2019/0174527) with provisional application 62/593,266 filed 12/1/2017.

	Regarding claim 21, Zhang discloses 
	an apparatus for wireless communication at a user equipment (UE), comprising: (UE, FIG. 4 #430, comprising: [0096, 0103-0107]
	a processor, memory coupled with the processor; and instructions stored in the memory and executable by the processor to cause the apparatus to: (processor, FIG. 4 #436, coupled to memory, FIG. 4 #438, for executing instructions stored in memory to perform [0103-0107, 0144]
	receive, from a base station, a sounding reference signal (SRS) resource configuration for one or more SRS resources (receiving SRS resource configuration comprised in trigger from base station, e.g. FIG. 1 #130, 136, 142, [0050-0058], Table 1, FIGs. 1, 2
	transmit, to the base station, one or more SRSs based at least in part on the SRS resource configuration (transmits to base station, e.g. FIG. 1 #146, FIG. 2 #204a #204B, SRS based on received SRS resource configuration [0052, 0055-0061], FIGs. 1, 2
	receive, from the base station, an SRS resource indication (SRI) indicating a selected SRS resource of the one or more SRS resources based at least in part on the one or more transmitted SRS (receive SRI as part of UL grant, e.g. FIG. 2 #202b #202d, based on most recent transmitted SRS, e.g. FIG. 2 #204a #204b [0061-0064]
	receive, from the base station, at least one of an uplink precoding information indication and a co-phase information based at least in part on the one or more transmitted SRSs, the uplink precoding information indication and the co-phase information being included with the SRI or with a transmitted precoding matrix indicator (TPMI) (receive precoding information indication to be used for uplink transmission as part of uplink grant based on transmitted SRS, the precoding information being jointly coded with SRI [0064-0067], Table 2
	Zhang does not expressly disclose adjust SRS transmission parameters based on the uplink precoding information indication and the co-phase information indication

	Park discloses adjust SRS transmission parameters based on the uplink precoding information indication and the co-phase information indication (UE receiving SRI, precoding indication and applying indicated precoding to SRS for uplink transmission [0450-0458], FIG. 13, provisional application pages 8-14
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement “adjust SRS transmission parameters based on the uplink precoding information indication and the co-phase information indication” as taught by Park into Zhang’s system with the motivation to perform uplink MIMO (Park, paragraph [0003, 0450-0458], FIG. 13)

Claim 1 is rejected based on similar ground(s) provided in rejection of claim 21.

	Regarding claims 4, 24, Zhang does not expressly disclose “determining, based at least in part on the uplink precoding information indication, a precoding matrix, a number of physical uplink shared channel (PUSCH) transmission layers, a selection of a subset of antenna ports for PUSCH transmission, or some combination thereof“
	Park discloses UE determines antenna port, transmission layers, PMI for PUSCH [0546-0561], Abstract
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement “determining, based at least in part on the uplink precoding information indication, a precoding matrix, a number of physical uplink shared channel (PUSCH) transmission layers, a selection of a subset of antenna ports for PUSCH transmission, or some combination thereof” as taught by Park into Zhang’s system with the motivation to perform uplink MIMO (Park, paragraph [0003, 0450-0458], FIG. 13)
	Regarding claims 9, 17, 29, Zhang does not expressly disclose “transmitting a UE capability report indicating a number of SRS resources capability, a number of SRS ports supported per SRS resource capability, an antenna port coherency capability, or some combination thereof, wherein the SRS resource configuration is based at least in part on the transmitted UE capability report“
	Park discloses UE providing capability report to base station including SRS ports configured per SRS resource, number of SRS ports maximally supported throughout SRS resources to be used in configuration [0518-0525, 0610-0612]
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement “transmitting a UE capability report indicating a number of SRS resources capability, a number of SRS ports supported per SRS resource capability, an antenna port coherency capability, or some combination thereof, wherein the SRS resource configuration is based at least in part on the transmitted UE capability report” as taught by Park into Zhang’s system with the motivation to perform uplink MIMO (Park, paragraph [0003, 0450-0458], FIG. 13)

	Regarding claims 10, 18, Zhang does not expressly disclose “wherein the uplink precoding information indication comprises an index of uplink precoding information and number of layers“
	Park discloses precoding information includes number of layers and an index of precoding information [0649-0675], Abstract
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement “wherein the uplink precoding information indication comprises an index of uplink precoding information and number of layers” as taught by Park into Zhang’s system with the motivation to perform uplink MIMO (Park, paragraph [0003, 0450-0458], FIG. 13)

	Regarding claims 11, 19, Zhang does not expressly disclose “wherein each SRS resource of the one or more SRS resources comprises a plurality of antenna ports“

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement “wherein each SRS resource of the one or more SRS resources comprises a plurality of antenna ports” as taught by Park into Zhang’s system with the motivation to perform uplink MIMO (Park, paragraph [0003, 0450-0458], FIG. 13)

	Regarding claims 12, 20, Zhang does not expressly disclose “wherein the uplink precoding information indication further indicates a number of layers “
 	Park discloses precoding information includes number of layers and an index of precoding information [0649-0675], Abstract
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement “wherein the uplink precoding information indication further indicates a number of layers” as taught by Park into Zhang’s system with the motivation to perform uplink MIMO (Park, paragraph [0003, 0450-0458], FIG. 13)

Allowable Subject Matter
Claims 2, 5, 6, 8, 15, 22, 25, 26, 28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 3, 7, 14, 23, 27 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Zhang et al (US Patent 11,233,676)	FIG. 1
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI NGUYEN whose telephone number is (571)270-7632. The examiner can normally be reached M-F campus 10:30-5pm, telework 6pm-8pm| Telework count days.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian N Moore can be reached on (571)272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THAI NGUYEN/Primary Examiner, Art Unit 2469